John D. Bennett, S.
This is a motion for judgment on the pleadings in a discovery proceeding.
The items sought to be discovered are 22 United States Series “ E ” Savings Bonds, allegedly in the possession of the estate of Nora Madden, deceased.
The answer of the admimstrator of the estate of Nora Madden admits possession of 19 of said bonds, but alleges, however, that these were given to Nora Madden during her lifetime by decedent either in exchange, for repayment, or as security, for a loan of $1,000 made by Nora Madden to decedent. All the bonds in question bear the decedent’s name alone.
United States Treasury Department regulations provide that these bonds are not transferable, and are only payable to the persons named thereon. Further, except as provided by such regulations, which exception is not here applicable, a savings bond may not be pledged as collateral or used as security for the performance of an obligation (Code of Fed. Reg., tit. 31, §§ 315.15, 315.16; Gans v. Gans, 277 App. Div. 903).
Since under none of the circumstances alleged could the respondent have secured an interest in the savings bonds admittedly held by Nora Madden, the petitioner’s motion for judgment on the pleadings is granted as to the 19 savings bonds held by the respondent.